Notice of Allowance

Notice of Pre-AIA  or AIA  Status

	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

 	Claims 1-10 are canceled.

	This application is in condition for allowance except for the presence of claims 1-10, directed to an invention nonelected without traverse. Accordingly, claims 1-10 have been canceled.  MPEP 821.02.

Reasons for Allowance
	Claims 11-15 are allowed.   	The following is an examiner’s statement of reasons for allowance:  	The prior art fails to teach or fairly suggest the present claims of Applicant.   	The closest prior art of record is Odorzynski (US 2004/0127866 A1).  	As to independent claim 11, Odorzynski discloses a method for blocking offensive odors in disposable garments (personal care product as diapers, absorbent underpants, and/or adult incontinence products [0016]) using a multi-tiered system (as multiple layers/components; Abstract); comprising the steps of:
 	(a)  absorbing urine and other human excretion through an inner panel surface (liquid permeable topsheet 14 Fig.1 [0021],ll.2-3] of said disposable garment (as diaper 10, where liquids/urine/excrement from wearer flow through inner panel/topsheet 14 surface and flow into filler material as absorbent core 16 Fig.1 [0022]);
 	(b) allowing excrement to flow into a filler material (where liquids/urine from wearer flow through inner panel/topsheet 14 surface and flow into filler material as absorbent core 16 Fig.1 [0022]);
 	(c) allowing excrement to make contact with a plurality of odor control agents in solid form [0040],ll.4 that produce volatile fragrant compounds [0040],ll.4-6 and provided within microcapsules embedded within binders such as cellulosic materials or other matrices [0039],ll.1-2,5,15-16);
 	(d)  releasing a pleasant sent upon contact with the surface of the odor control agents (where microcapsule surface upon shearing or rupturing releases the odor control agent [0038],ll.4-7 that readily volatilize upon exposure to vapor/air as reactive agent [0040],ll.4-6); 
	(e)  transferring excrement through a plurality' of pad liners that is impregnated with a pleasant perfume to accentuate scents created by the odor control agent [where excreted fluids transferred through topsheet and various other layers such as absorbent core 16 [0022],ll.4-7; [0024] and a porous/air permeable container or patch containing additional odor control agents [0026],ll.4-5,10-14 and include/provide a perfume [0040],ll.14];
 	(f) capturing the remaining excrement within the garment and once the excrement has flowed to an outer laminated panel not allowed to further penetrate the outer laminated panel of the garment [0023]; and  	(g) preventing, by the elastic leg or waist band seals, the excrement from escaping a compartment between the person’s skin and the pad liners of the disposable garment [0021]-[0023],[0040].

 	However, as to independent claim 11, Odorzynski does not teach or fairly suggest wherein:  		the odor control agent is provided in scent pellets that are evenly distributed through the filler material, and 
 		the filler material is embedded with the scent pellets to simultaneously release a pleasant scent to eliminate odors.   	
	As further presented on pages 9-12 of the 4/23/21 Amendment, it would not have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Odorzynski, and one of skill would have not been motivated to, provide the above combination.    While Odorzynski teaches using odor control agents in solid form [0040],ll.4 that produce volatile fragrant compounds [0040],ll.4-6 and provided within microcapsules embedded within binders such as cellulosic materials or other matrices [0039],ll.1-2,5,15-16), Odorzynski fails to teach or fairly suggest wherein the odor control agent is provided in scent pellets that are evenly distributed through the filler material, and wherein the filler material is embedded with the scent pellets to simultaneously release a pleasant scent to eliminate odors.    	One of skill would not have been motivated, to modify the teachings of Odorzynski to provide this combination, where there is no teaching or suggestion to provide the combination of these elements, and where Odorzynski teaches away from this combination by teaching that the odor control agents are provided in a pocket or patch along the external surface of the diaper [0030].



 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

   	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY K. TOWNSEND whose telephone number is (571) 270-3689.  The examiner can normally be reached Mon. - Fri. 11 am to 6 pm EST.  The direct fax number is (571) 270-4689. 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS, can be reached on 571-272-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GUY K TOWNSEND/
Primary Examiner, Art Unit 3781